Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 limitations "wafer stage" and "gas outlet" do not have appropriate/clear antecedent basis in the specification. “Wafer stage” is interpreted as referring to mounting table 14, Fig. 1; “gas outlet” is interpreted as referring to gas exhaust line 48, Fig. 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "driving unit" (claim 1) and "exhaust unit" (claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, "driving unit" (claim 1) is interpreted as comprising a motor or equivalents thereof in light of Fig. 1 and para. [0057] of the instant application pre-grant publication or original Specification page 21 line 5; "exhaust unit" (claim 6) is interpreted as comprising a vacuum pump, a turbo molecular pump, or equivalents thereof in light of para. [0043] of the instant application pre-grant publication or original Specification page 14 line 5-9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-14), 6 (and depending claims 7 and 8) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, limitation “the second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole” is unclear/confusing in light of earlier recitation in claim 1 requiring a plurality of vertically elongated through holes. More specifically, the claim is not clear whether the vertical dimension of the second cylindrical portion has a vertical dimension greater than one, some or each vertically elongated through hole of the plurality of vertically elongated through hole.
For the purpose of examination, the Examiner interprets the above discussed claim 1 limitation as “the second cylindrical portion having a vertical dimension greater than a vertical dimension of each of the vertically elongated through holes” in light of Fig. 5 and 6.
In light of the above, depending claims 2-14 are also rejected at least due to dependency on rejected claim 1.
Claim 6 limitation "a gas inlet…and a gas outlet" is unclear and confusing whether "a gas inlet…and a gas outlet" of claim 6 is the same or different from the earlier claimed "at least one gas inlet and at least one gas outlet" of claim 1.
For the purpose of examination, in light of Fig. 1, the examiner interprets claim 6 as “The substrate processing apparatus of claim 1, wherein the the at least one gas inlet is in communication with a first space above the first member and [[a]] the at least one gas outlet is in communication with a second space below the first member.”
In light of the above, depending claims 7 and 8 are also rejected at least due to dependency on rejected claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 8, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2004/0261712 A1) in view of Lee (US 2015/0187545 A1).
Regarding claim 1, Hayashi teaches a substrate processing apparatus (plasma etching apparatus, Fig. 8, para. [0104] ) comprising: 
a chamber (comprising 301, Fig. 8, para. [0104]) having at least one gas inlet (comprising opening at the top of the chamber connected to processing gas supply 306, free space 304 and shower head 303; Fig. 8, para. [0106] ) and at least one gas outlet (comprising evacuation port 314, Fig. 8, para. [00109]); 
a wafer stage (comprising stage 302, electrostatic chuck 311, focus ring 313, and adjacent unlabeled blocks on which the electrostatic chuck 311, stage 302, and focus ring 313 are supported on, Fig. 8, para. [00105], [0108]) disposed in the chamber (comprising 301, Fig. 8); 
a baffle unit (comprising evacuation ring 316, Fig. 8-10) disposed so as to surround the wafer stage (comprising 302, Fig. 8), the baffle unit including: 
a first member (comprising evacuation ring 316, Fig. 8 and 9) having a first cylindrical portion (comprising side wall portion 317, Fig. 8 and 9, para. [0110]), a lower annular portion (comprising bottom portion 318, Fig. 8 and 9) and an upper annular portion (see annotated Fig. 8 of Hayashi below), the lower annular portion extending from a lower end of the first cylindrical portion (comprising 317, Fig. 8 and 9) to (i.e. toward) the wafer stage (comprising 302, Fig. 8), the upper annular portion (see annotated Fig. 8 of Hayashi below) extending from an upper end of the first cylindrical portion (comprising 317, Fig. 8 and 9) to a sidewall of the chamber (comprising 301, Fig. 8 and 9), the first cylindrical portion (comprising 317, Fig. 8 and 9) having a plurality of vertically elongated through holes (comprising 319a and /or 320a, Fig. 9 and 10, para. [0111]-[0112]) arranged in a circumferential direction.
Hayashi does not explicitly teach a second member having a second cylindrical portion disposed so as to surround the first cylindrical portion, the second cylindrical portion having a vertical dimension greater than a vertical dimension of each of the vertically elongated through holes; and a driving unit configured to vertically move the second member between a first position and a second position lower than the first position, the plurality of vertically elongated through holes being completely covered by the second cylindrical portion in a lateral view when the second member is at the first position.
However, Lee teaches a substrate processing apparatus (substrate treating apparatus 3, Fig. 7-9, para. [0048]) comprising a second member (comprising adjusting member 440, Fig. 5, 7-9, para. [0038]) having a second cylindrical portion (comprising a cylindrical side wall portion of 440 as understood from Fig. 5) disposed so as to surround the first cylindrical portion (comprising inner surface 422 of exhaust container 420, Fig. 7 and 9), and a driving unit (comprising driver 462, Fig. 7, para. [0042]-[0043]) configured to vertically move the second member (comprising 440, Fig. 5, 7-9) between a first position (i.e. completely closed) and a second position lower (i.e. completely opened) than the first position (para. [0041]), the plurality of vertically elongated (comprising exhaust hole 428, Fig. 4, para. [0040]) through holes being completely covered by the second cylindrical portion in a lateral view when the second member is at the first position (para. [0041]). Furthermore, since Lee teaches that the plurality of vertically elongated through holes (428, Fig. 4, para. [0040]) is completely closed at a first position, one of ordinary skill in the art would understand that Lee necessarily teaches that the second cylindrical portion (comprising cylindrical side wall portion of 440, Fig. 7-9 ) has a vertical dimension equal to or greater than a vertical dimension of the each of the vertically elongated through holes (428, Fig. 4) in order to be able to suitably completely close the through-holes (para. [0041]). Lee teaches that the second member (comprising 440, Fig. 4, 7-9) enables adjusting discharge amounts of residual gas and reaction by-products by adjusting the opening/closing rate of the through holes (428, Fig. 7) (para. [0041]). Thus, the second member (440, Fig. 4) enables control of uniformity of substrate treating process by adjusting the second member (comprising 440, Fig. 4, 7-9) to adjust a residence time or pressure of gas, plasma or the like in the processing chamber (para. [0041]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (i) to add/provide a second member (Lee: 440, Fig. 4, 7-9) having a second cylindrical portion disposed so as to surround the first cylindrical portion; and (ii) to add a driving unit configured to vertically move the second member between a first position and a second position lower than the first position, the plurality of vertically elongated through holes being completely covered by the second cylindrical portion in a lateral view when the second member is at the first position in view of teachings of Lee in the apparatus of Hayashi to enable adjusting a residence time or pressure of gas, plasma or the like in the processing chamber for controlling the uniformity of substrate processing (Lee: para. [0041]). Further regarding limitation “the second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole” one of ordinary skill in the art would obviously set the vertical dimension to be equal to or greater than the vertical dimension of the vertically elongated through hole to enable completely shielding/closing the through holes, wherein a greater vertical dimension of the second cylindrical portion would ensure complete coverage/closure/shielding of the vertically elongated through holes.
Regarding claim 2, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above including a first cylindrical portion (Hayashi: 317, Fig. 8) and a second cylindrical portion (Lee: comprising cylindrical side wall portion of 440, Fig. 4 and 7), but do not explicitly teach a gap between a first cylindrical portion and a second cylindrical portion.
However, Lee teaches that the second cylindrical portion (comprising side wall of 440, Fig. 7) is adjusted to be at different vertical positions with respect to the first cylindrical portion (comprising 420, Fig. 7) to control the residence time or pressure of gas, plasma or the like in the process chamber (para. [0041]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a gap between the first cylindrical portion and the second cylindrical portion in view of teachings of Lee in the apparatus of Hayashi in view of Lee to enable the vertical movement of the second cylindrical portion with respect to the first cylindrical portion without causing rubbing/particle generation between the portions while also enabling control of the exhaust rate to control the residence time or pressure of gas, plasma or the like in the process chamber (Lee; para. [0041]).
Regarding claim 4, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above including a first cylindrical portion (Hayashi: 317, Fig. 8) having a plurality of vertically elongated through holes (comprising 319a and/or 320a, Fig. 9 and 10). Regarding limitation “wherein the second cylindrical portion is positioned below the plurality of vertically elongated through holes when the second member is at the second potion,” one of ordinary skill in the art would understand that the apparatus of Hayashi modified in view of Lee to include the second member, the modified apparatus would meet this claim limitation since Lee teaches at a second (i.e. upper) position of the second member (Lee: 440, Fig. 7) the holes are completely open (Lee: para. [0041]).
Regarding claim 6, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above and Hayashi further teaches wherein the at least one gas inlet (comprising opening at the top of the chamber connected to processing gas supply 306, free space 304 and shower head 303; Fig. 8, para. [0106]) is in communication with a first space (comprising upper region above wafer W, Fig. 8) above the first member (comprising 316, Fig. 8) and the at least one gas outlet (comprising 314, Fig. 8) is in communication with a second space (comprising unlabeled space above 314 and below 316, Fig. 8) below the first member (comprising 316, Fig. 8).
Regarding claim 7 and 8, Hayashi in view of Lee teaches all of the limitations of claim 1 and 6 as applied above and Hayashi further teaches an exhaust unit (comprising evacuation system 315, Fig. 8) and the exhaust unit comprises a vacuum pump (para. [0109]).
Regarding claim 10, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above and Hayashi further teaches wherein the plurality of vertically elongated (comprising 319a and/or 320a, Fig. 8 and 9) through holes are arranged at a regular interval in a circumferential direction (as understood from Fig. 9)(para. [0111]).
Regarding claim 11, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above but does not explicitly teach that each of the plurality of vertically elongated through holes has a width equal to or less than 3.5 mm.
However, Hayashi further teaches that each of the plurality of vertically elongated through holes (comprising 319a, Fig. 8 and 9) has a width (B, Fig. 10) of 2 mm or greater such as several millimeters (para. [0119]). {Note: taught range of 2 mm or greater overlaps with claim range of equal to or less than 3.5 mm.} Hayashi additionally teaches that the width of the elongated through holes affect the opening area which affect the conductance of gas (para. [0117]). In other words, Hayashi teaches that the width of the elongated through holes is a result-effective area which affects the gas conductance/evacuation rate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of each vertically elongated through hole (Hayashi: comprising 319a, Fig. 9-11) in view of teachings of Hayashi in the apparatus of Hayashi in view of Lee to optimize the gas conductance in the processing chamber for optimized substrate processing.
Regarding claim 14, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above and Lee further teaches wherein the second cylindrical portion (Lee: comprising sidewall portion of 440, Fig. 4 and 7-9) has no through hole.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2004/0261712 A1) in view of Lee (US 2015/0187545 A1) as applied to claims 1, 2, 4, 6, 7, 8, 10, 11, 14 above and further in view of Tepman et al. (US 2003/0153177 A1 hereinafter “Tepman”).
Regarding claim 3, Hayashi in view of Lee teaches all of the limitations of claim 1 and 2 as applied above including a gap but does not explicitly teach wherein the gap is substantially 0.4 mm.
However, Tepman teaches a substrate processing apparatus including a moveable non-sealing flow restrictor (i.e. second member) (comprising movable flow restrictor body 350, Fig. 3) having a gap (156, Fig. 3) which can have a set conductance at a closed position (i.e. a vertical position which is fully raised, Fig. 3) which is close to zero but is somewhat greater than zero (paragraph [0027]).
Additionally, Hayashi further teaches that length A of the gap (321, Fig. 10 and 11) may be set at 1 mm (para. [0119]), wherein a small gap between baffle plates and enable trapping plasma (para. [0117]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the gap between the first cylindrical portion and the second cylindrical portion in the apparatus of Hayashi in view of Lee and Tepman to optimize gas evacuation conductance for uniform plasma/substrate processing and enable trapping plasma. Furthermore, the courts have ruled “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2004/0261712 A1) in view of Lee (US 2015/0187545 A1) as applied to claims 1, 2, 4, 6, 7, 8, 10, 11, 14 above and further in view of Chiang et al. (US 2002/0076490 A1 hereinafter “Chiang”).
Regarding claim 5, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above including a second member (Lee: 440, Fig. 7-9) but does not explicitly teach wherein the second member has a second annular portion extending from a lower end of the second cylindrical portion to outward, and a gap is formed between the second annular portion and the sidewall of the chamber.
However, Chiang teaches a substrate processing apparatus (comprising reactor 100 Fig. 12, para. [0116]) including a second member (comprising shield 14, Fig. 12-17; see especially Fig.14-17, para. [0116]-[0126]) comprising a second annular portion (comprising bottom portion of shield 14 which is connected to support legs 16 as understood from Fig. 14-17 and 24-26) extending from a lower end of the second cylindrical portion (comprising main sidewall face of shield 14, Fig. 12-17) to outward, and a gap is formed between the second annular portion and the sidewall of the chamber (comprising chamber body 18, Fig. 14-17, para. [0113]). {Examiner notes that the second member (14, Fig. 14-17) of Chiang is also vertically movable to control gas conductance in the process chamber (12, Fig. 14-17) and is therefore considered analogous art (Chiang: para. [0113]-[0114]).} Chiang further teaches that the second annular portion is supported on a plurality of movable support legs 16 (para. [0097], [0099], [0111]).
See annotated Fig. 17 of Chiang below.

    PNG
    media_image1.png
    766
    981
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a second annular portion to the second member (Lee: 440, Fig. 7) extending from a lower end of the second cylindrical portion to outward, and a gap is formed between the second annular portion and the sidewall of the chamber in view of teachings of Chiang in the apparatus of Hayashi in view of Lee as a known suitable alternative configuration of a second member which would enable suitably supporting the second cylindrical portion on a movable support structure wherein a gap between the second annular portion and the sidewall of the chamber would enable preventing rubbing/particle generation between the second annular portion and the sidewall of the chamber.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2004/0261712 A1) in view of Lee (US 2015/0187545 A1) as applied to claims 1, 2, 4, 6, 7, 8, 10, 11, 14 above and further in view of Horiguchi et al. (US 2011/0290419 A1 hereinafter “Horiguchi”).
Regarding claim 9, Hayashi in view of Lee as applied above teaches all of the limitations of claim 1 above and Hayashi further teaches an annular supporting member (it is considered annular/cylindrical since the chamber 301 is cylindrical, para. [0104]) configured to support the first member (see annotated Fig. 8 of Hayashi below).

    PNG
    media_image2.png
    793
    1116
    media_image2.png
    Greyscale


Hayashi in view of Lee as applied above does not explicitly teach wherein the sidewall of the chamber has an upper portion and a lower portion and the annular supporting member is sandwiched between the upper portion and the lower portion.
However, Horiguchi teaches a supporting member (comprising flange 320, Fig. 1, attached to an upper portion of a baffle structure (comprising shield sidewall 310, Fig. 1) (paragraph [0060]-[0061]) and further teach that the supporting member has an end which is interposed/sandwiched between the upper portion and lower portion of the sidewall. See annotated Fig. 1 of Horiguchi below.

    PNG
    media_image3.png
    815
    926
    media_image3.png
    Greyscale


 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the apparatus of Hayashi in view of Lee to have an upper and lower portion and to rearrange the supporting member such that the first end of the supporting member is interposed/sandwiched between the upper portion and the lower portion of the sidewall in view of teachings of Horiguchi as a known suitable alternative configuration of a supporting member for a baffle structure/first member which would also enable secure support for the baffle structure on a sidewall of a chamber.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2004/0261712 A1) in view of Lee (US 2015/0187545 A1) as applied to claims 1, 2, 4, 6, 7, 8, 10, 11, 14 above and further in view of Sugiyama et al. (US 6,733,620 B1 hereinafter “Sugiyama”) and Moon et al. (US 2005/0224179 A1 hereinafter “Moon”).
Regarding claim 12, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above including a plurality of vertically elongated through holes (Hayashi: comprising 319a and/or 320a, Fig. 8-11), but does not explicitly teach wherein each of the plurality of vertically elongated through holes has a vertical dimension of substantially 30 mm.
However, Hayashi further teaches that the length of the side wall portion 317 along the vertical direction that will allow openings 319a and 320a to range over large enough areas to assure satisfactory level of conductance (para. [0120]).
Additionally, Sugiyama teaches a plurality of elongated through holes (comprising slits 120a, Fig. 3) in a baffle plate (120, Fig. 3) can have a vertical dimension in the range of 35 mm to 45 mm (col 4 line 66- col 5 line 1).
Further, Moon teaches that the length of a through-hole (i.e. slots 11, Fig. 3A and 3B) in a baffle plate (10, Fig. 3A and 3B) is a result-effective variable that affects the opening area of the through-hole and thus affects the amount of exhaust gas or residual products that can be discharged through the through-holes (para. [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the vertical dimension of each of the plurality of vertically elongated through holes in view of teachings of Sugiyama and Moon in the apparatus of Hayashi in view of Lee to enable optimizing the gas conductance/amount of gas that exhausts/discharges through the through-holes (Moon: para. [0030]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2004/0261712 A1) in view of Lee (US 2015/0187545 A1) as applied to claims 1, 2, 4, 6, 7, 8, 10, 11, 14 above and further in view of Sakata et al. (US 2014/0004710 A1 hereinafter “Sakata”) and Greene et al. (WO2011/094060 A2 hereinafter “Greene”).
Regarding claim 13, Hayashi in view of Lee teaches all of the limitations of claim 1 as applied above including a baffle unit comprising a second member (Lee: 440, Fig. 7) having a second cylindrical portion but does not explicitly teach wherein the second cylindrical portion has a thickness of substantially 5 mm.
However, Sakata teaches an exhaust baffle unit comprising a plate (comprising 54a, Fig. 3 and 4) wherein the plate has a thickness of about 2 to 5 mm (para. [0072]). 
Additionally, Greene teaches a pump baffle plate should have sufficient thickness to be rigid enough to hold form and withstand operating temperatures within the chamber (para. [0025]).
Further, Lee teaches that the second member (comprising 440, Fig. 7) comprising the second cylindrical portion (comprising a sidewall of 440, Fig. 7) is part of a pump/exhaust baffle structure (para. [0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize/select an appropriate thickness of the second cylindrical portion in view of teachings of Sakata and Greene in the apparatus of Hayashi in view of Lee to enable to ensure the second cylindrical portion has sufficient structural rigidity and ability to withstand operating temperatures of a processing chamber (Sakata: para. [0025]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1, 2, 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6 of U.S. Patent No. 11,101, 114. 
Claim 1, 6 of U.S. Patent No. 11,101, 114 teaches substantially all the limitations of claim 1, 2, 3 of the instant application 17/402398 including a substrate processing apparatus ( i.e. plasma processing apparatus for processing a target) comprising: a chamber; stage (i.e. mounting table); a baffle unit/structure including: a first member having a first cylindrical portion having a plurality of vertically elongated through holes arranged in a circumferential direction; a driving unit configured to vertically move the second member to completely cover the plurality of vertically elongated through holes; a gap is formed between the first cylindrical portion and the second cylindrical portion, the gap is substantially 0.4 mm. Claim 1 of U.S. Patent No. 11,101, 114 does not explicitly teach “a second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole.”
However, Claim 1 of U.S. Patent No. 11,101, 114 teaches the second cylindrical part/portion is in a vertically position in which the second cylindrical part/portion fully faces and shield the through-holes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the vertical dimension of the second cylindrical portion to be equal to or greater than a vertical dimension of the vertically elongated through hole to enable completely closing/shielding the elongated through holes wherein a greater vertical dimension would ensure complete closure/shielding/coverage of the through hole.
Claim 1, 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 of U.S. Patent No. 11,101, 114. 
Claim 1, 9 of U.S. Patent No. 11,101, 114 teaches substantially all the limitations of claim 1, 4 of the instant application 17/402398 including a substrate processing apparatus ( i.e. plasma processing apparatus for processing a target) comprising: a chamber; stage (i.e. mounting table); a baffle unit/structure including: a first member having a first cylindrical portion having a plurality of vertically elongated through holes arranged in a circumferential direction; a driving unit configured to vertically move the second member to completely cover the plurality of vertically elongated through holes; wherein the sidewall of the chamber has an upper portion and a lower portion, and wherein the substrate processing apparatus further comprises an annular supporting member sandwiched between the upper portion and the lower portion and configured to support the firs member. Claim 1 of U.S. Patent No. 11,101, 114 does not explicitly teach “a second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole.”
However, Claim 1 of U.S. Patent No. 11,101, 114 teaches the second cylindrical part/portion is in a vertically position in which the second cylindrical part/portion fully faces and shield the through-holes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the vertical dimension of the second cylindrical portion to be equal to or greater than a vertical dimension of the vertically elongated through hole to enable completely closing/shielding the elongated through holes wherein a greater vertical dimension would ensure complete closure/shielding/coverage of the through hole.
Claim 1, 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,101, 114. 
Claim 1 of U.S. Patent No. 11,101, 114 teaches substantially all the limitations of claim 1, 5 of the instant application 17/402398 including a substrate processing apparatus ( i.e. plasma processing apparatus for processing a target) comprising: a chamber; stage (i.e. mounting table); a baffle unit/structure including: a first member having a first cylindrical portion having a plurality of vertically elongated through holes arranged in a circumferential direction; and a second member has a second annular portion extending from a lower end of the second cylindrical portion to outward, and a gap is formed between the second annular portion and the sidewall of the chamber; a driving unit configured to vertically move the second member to completely cover the plurality of vertically elongated through holes. Claim 1 of U.S. Patent No. 11,101, 114 does not explicitly teach “a second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole.”
However, Claim 1 of U.S. Patent No. 11,101, 114 teaches the second cylindrical part/portion is in a vertically position in which the second cylindrical part/portion fully faces and shield the through-holes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the vertical dimension of the second cylindrical portion to be equal to or greater than a vertical dimension of the vertically elongated through hole to enable completely closing/shielding the elongated through holes wherein a greater vertical dimension would ensure complete closure/shielding/coverage of the through hole.
Claim 1, 6, 7, 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,101, 114. 
Claim 1 of U.S. Patent No. 11,101, 114 teaches substantially all the limitations of claim 1, 6, 7, 8 of the instant application 17/402398 including a substrate processing apparatus ( i.e. plasma processing apparatus for processing a target) comprising: a chamber; stage (i.e. mounting table); a baffle unit/structure including: a first member having a first cylindrical portion having a plurality of vertically elongated through holes arranged in a circumferential direction; a driving unit configured to vertically move the second member to completely cover the plurality of vertically elongated through holes; the chamber has a gas inlet in communication with a first space above the first member and a gas outlet in communication with a second space below the first member, an exhaust unit connected to the gas outlet wherein the exhaust unit comprises a vacuum pump. 
Claim 1 of U.S. Patent No. 11,101, 114 does not explicitly teach “a second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole.”
However, Claim 1 of U.S. Patent No. 11,101, 114 teaches the second cylindrical part/portion is in a vertically position in which the second cylindrical part/portion fully faces and shield the through-holes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the vertical dimension of the second cylindrical portion to be equal to or greater than a vertical dimension of the vertically elongated through hole to enable completely closing/shielding the elongated through holes wherein a greater vertical dimension would ensure complete closure/shielding/coverage of the through hole.
Claim 1, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,101, 114.
Claim 1 of U.S. Patent No. 11,101, 114 teaches substantially all the limitations of claim 1, 14 of the instant application 17/402398 including a substrate processing apparatus ( i.e. plasma processing apparatus for processing a target) comprising: a chamber; stage (i.e. mounting table); a baffle unit/structure including: a first member having a first cylindrical portion having a plurality of vertically elongated through holes arranged in a circumferential direction; and a second member having a second cylindrical portion wherein the second member has no through hole; a driving unit configured to vertically move the second member to completely cover the plurality of vertically elongated through holes. 
Claim 1 of U.S. Patent No. 11,101, 114 does not explicitly teach “a second cylindrical portion having a vertical dimension greater than a vertical dimension of the vertically elongated through hole.”
However, Claim 1 of U.S. Patent No. 11,101, 114 teaches the second cylindrical part/portion is in a vertically position in which the second cylindrical part/portion fully faces and shield the through-holes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the vertical dimension of the second cylindrical portion to be equal to or greater than a vertical dimension of the vertically elongated through hole to enable completely closing/shielding the elongated through holes wherein a greater vertical dimension would ensure complete closure/shielding/coverage of the through hole.
Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716